DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 July 2022.
Applicant’s election without traverse of invention I in the reply filed on 18 July 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USPGPub 20150221695 A1) in view of Shibuta (USPGPub 20200119099 A1).
Regarding claim 1, Park teaches an image sensor comprising: a first region and a second region surrounding the first region (see figure 7A, a first region having photodiodes 205 and a second region having black-level photodiode 205b surrounding the first region); a substrate (210) including a first surface and a second surface that is opposite to the first surface (see figure 7A, upper substrate 210 having a first surface and a second surface); a photoelectric conversion element (205) disposed on the substrate (210) (see figure 7A, photodiodes 205); a passivation layer (270) disposed on the first surface of the substrate (210) (see figure 7A, passivation layer 270); a microlens (295) disposed on the passivation layer (270) in the first region, the microlens (295) is not disposed on the passivation layer (270) in the second region (see figure 7A, microlenses 295 in first region but not in the second region, instead, there is a black-level microlens 295b); and a pattern structure (275b) disposed in the second region, the pattern structure (275b) includes a metal (see figure 7A, see blocking pattern 275b; ¶52, The via barrier layer 301 may conformally cover side and bottom surfaces of the via core 302. The via barrier layer 301 may include titanium (Ti), titanium nitride (TiN), tantalum (Ta), tantalum nitride (TaN), titanium tungsten (TiW) and/or various other barrier metals. The via core 302 may include a metal, such as tungsten, aluminum, cobalt, nickel and/or copper, and/or a metal silicide; and ¶121, The blocking pattern 275b may include a blocking barrier layer 276b and a blocking core 277b on the capping insulating layer 260. The blocking barrier layer 276b may include the same material as the via barrier layer 301, and the blocking core 277b may include the same material as the via core 302). However, Park fails to explicitly teach wherein the pattern structure is disposed on an upper surface of the passivation layer and wherein the pattern structure has at least one lateral side wall having a sloped profile.
	However, Shibuta teaches wherein the pattern structure (24) is disposed on an upper surface of the passivation layer (23) and wherein the pattern structure (24) has at least one lateral side wall having a sloped profile (see figure 1, black layer 24 (i.e. pattern structure) located on top of protective layer 23 (i.e. passivation layer); black layer 24 also has an inclined (or sloped) surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate the teachings Shibuta to further include the pattern structure on top of the passivation layer in order to protect the inner workings of the device prior to placement of the pattern structure, allowing for a long-lasting device. It would have been obvious to include a different shaped pattern structure in order to find the best way of preventing light from reaching the optically black pixels (see MPEP 2144.04 (IV)(B)). 
	Regarding claim 2, Park as modified by Shibuta teaches the image sensor of claim 1, wherein the pattern structure (Park 275b) includes a first layer (Park 276b), and a second layer (Park 277b) disposed on the first layer (Park 276b) (Park, see figure 7A, blocking pattern 275b having blocking barrier layer 276b and blocking core 277b on top of 276b).
	Regarding claim 3, Park as modified by Shibuta teaches the image sensor of claim 2, wherein the first layer (Park 276b) includes titanium (Ti) and the second layer (Park 277b) includes tungsten (W) (Park, see figure 7A, blocking pattern 275b having blocking barrier layer 276b and blocking core 277b on top of 276b; ¶52, The via barrier layer 301 may conformally cover side and bottom surfaces of the via core 302. The via barrier layer 301 may include titanium (Ti), titanium nitride (TiN), tantalum (Ta), tantalum nitride (TaN), titanium tungsten (TiW) and/or various other barrier metals. The via core 302 may include a metal, such as tungsten, aluminum, cobalt, nickel and/or copper, and/or a metal silicide; and ¶121, The blocking pattern 275b may include a blocking barrier layer 276b and a blocking core 277b on the capping insulating layer 260. The blocking barrier layer 276b may include the same material as the via barrier layer 301, and the blocking core 277b may include the same material as the via core 302).
	Regarding claim 6, Park as modified by Shibuta teaches the image sensor of claim 1. wherein the photoelectric conversion element (Park 205/205b) is disposed inside the substrate (Park 210) in each of the first and second regions (Park, see figure 7A, photodiodes 205 in the first region and black-level photodiodes 205b in second region).
	Regarding claim 13, Park teaches an image sensor comprising: a first region and a second region surrounding the first region (see figure 7A, a first region having photodiodes 205 and a second region having black-level photodiode 205b surrounding the first region); a substrate (210) including a first surface and a second surface that is opposite to the first surface (see figure 7A, upper substrate 210 having a first surface and a second surface); a photoelectric conversion element (205) disposed inside the substrate (210) in each of the first and second regions (see figure 7A, photodiodes 205); a microlens (295) disposed on the first surface of the substrate (210) in the first region, the microlens (295) is not disposed on the first surface of the substrate (210) in the second region (see figure 7A, microlenses 295 in first region but not in the second region, instead, there is a black-level microlens 295b); and a pattern structure (275b) disposed on the first surface of the substrate (210) in the second region (see figure 7A, see blocking pattern 275b), wherein the pattern structure (275b) includes a first layer (276b) and a second layer (277b) disposed on the first layer (276b), the first layer (276b) and the second layer (277b) including different metals from each other (see figure 7A, blocking pattern 275b having blocking barrier layer 276b and blocking core 277b on top of 276b; ¶52, The via barrier layer 301 may conformally cover side and bottom surfaces of the via core 302. The via barrier layer 301 may include titanium (Ti), titanium nitride (TiN), tantalum (Ta), tantalum nitride (TaN), titanium tungsten (TiW) and/or various other barrier metals. The via core 302 may include a metal, such as tungsten, aluminum, cobalt, nickel and/or copper, and/or a metal silicide; and ¶121, The blocking pattern 275b may include a blocking barrier layer 276b and a blocking core 277b on the capping insulating layer 260. The blocking barrier layer 276b may include the same material as the via barrier layer 301, and the blocking core 277b may include the same material as the via core 302). However, Park fails to explicitly teach wherein the pattern structure includes least one lateral side wall having a sloped profile. 
	However, Shibuta teaches wherein the pattern structure (24) includes least one lateral side wall having a sloped profile (see figure 1, black layer 24 has an inclined (or sloped) surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate the teachings Shibuta to further include a different shaped pattern structure in order to find the best way of preventing light from reaching the optically black pixels (see MPEP 2144.04 (IV)(B)).
Regarding claim 16, Park as modified by Shibuta teaches the image sensor of claim 13, wherein the first layer (Park 276b) includes titanium (Ti) and the second layer (Park 277b) includes tungsten (W) (Park, see figure 7A, blocking pattern 275b having blocking barrier layer 276b and blocking core 277b on top of 276b; ¶52, The via barrier layer 301 may conformally cover side and bottom surfaces of the via core 302. The via barrier layer 301 may include titanium (Ti), titanium nitride (TiN), tantalum (Ta), tantalum nitride (TaN), titanium tungsten (TiW) and/or various other barrier metals. The via core 302 may include a metal, such as tungsten, aluminum, cobalt, nickel and/or copper, and/or a metal silicide; and ¶121, The blocking pattern 275b may include a blocking barrier layer 276b and a blocking core 277b on the capping insulating layer 260. The blocking barrier layer 276b may include the same material as the via barrier layer 301, and the blocking core 277b may include the same material as the via core 302).
Regarding claim 17, Park as modified by Shibuta teaches the image sensor of claim 13, further comprising: a passivation layer (Park 270) disposed on the first surface of the substrate (Park 210) (Park, see figure 7A, passivation layer 270), wherein the pattern structure (Park 275b) is in direct contact with the passivation layer (Park 270) (Park, see figure 7A, blocking pattern 275b in direct contact with passivation layer 270).
Regarding claim 18, Park teaches an image sensor comprising: a first region and a second region surrounding the first region (see figure 7A, a first region having photodiodes 205 and a second region having black-level photodiode 205b surrounding the first region); a substrate (210) including a first surface and a second surface that is opposite to the first surface (see figure 7A, upper substrate 210 having a first surface and a second surface); a photoelectric conversion element (205) disposed inside the substrate (210) in each of the first and second regions (see figure 7A, photodiodes 205); a passivation layer (270) disposed on the first surface of the substrate (210) (see figure 7A, passivation layer 270); a microlens (295) disposed on the passivation layer (270) in the first region, the microlens (295) is not disposed on the passivation layer (270) in the second region (see figure 7A, microlenses 295 in first region but not in the second region, instead, there is a black-level microlens 295b); and a pattern structure (275b) disposed in the second region, wherein the pattern structure (275b) includes a first layer (276b) and a second layer (277b) disposed on the first layer (276b), the first layer (276b) and the second layer (277b) including different metals from each other (see figure 7A, see blocking pattern 275b; ¶52, The via barrier layer 301 may conformally cover side and bottom surfaces of the via core 302. The via barrier layer 301 may include titanium (Ti), titanium nitride (TiN), tantalum (Ta), tantalum nitride (TaN), titanium tungsten (TiW) and/or various other barrier metals. The via core 302 may include a metal, such as tungsten, aluminum, cobalt, nickel and/or copper, and/or a metal silicide; and ¶121, The blocking pattern 275b may include a blocking barrier layer 276b and a blocking core 277b on the capping insulating layer 260. The blocking barrier layer 276b may include the same material as the via barrier layer 301, and the blocking core 277b may include the same material as the via core 302). However, Park fails to explicitly teach wherein the pattern structure is disposed on an upper surface of the passivation layer and wherein the pattern structure has at least one lateral side wall having a sloped profile.
However, Shibuta teaches wherein the pattern structure (24) is disposed on an upper surface of the passivation layer (23) and wherein the pattern structure (24) has at least one lateral side wall having a sloped profile (see figure 1, black layer 24 (i.e. pattern structure) located on top of protective layer 23 (i.e. passivation layer); black layer 24 also has an inclined (or sloped) surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate the teachings Shibuta to further include the pattern structure on top of the passivation layer in order to protect the inner workings of the device prior to placement of the pattern structure, allowing for a long-lasting device. It would have been obvious to include a different shaped pattern structure in order to find the best way of preventing light from reaching the optically black pixels (see MPEP 2144.04 (IV)(B)).

Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USPGPub 20150221695 A1) in view of Shibuta (USPGPub 20200119099 A1) as applied to claims 1 and 18 above, and further in view of Ando (USPGPub 20110242376 A1).
Regarding claim 4, Park as modified by Shibuta teaches a pattern structure (Park 275b | Shibuta 24). However, the combination fails to explicitly teach wherein the at least one lateral side wall of the pattern structure has a curved surface shape.
However, Ando teaches wherein the at least one lateral side wall of the pattern structure (21) has a curved surface shape (see figure 4B, light-shielding film 21 (i.e. pattern structure) having a curved side surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Shibuta to incorporate the teachings of Ando to further include a different shaped pattern structure in order to find the best way of preventing light from reaching the optically black pixels (see MPEP 2144.04 (IV)(B)).  
Regarding claim 5, Park as modified by Shibuta teaches a pattern structure (Park 275b | Shibuta 24) on a passivation layer (Shibuta 23). However, the combination fails to explicitly teach wherein the at least one lateral side wall of the pattern structure has a planar shape having a constant oblique angle with respect to the upper surface of the passivation layer.
However, Ando teaches wherein the at least one lateral side wall of the pattern structure (21) has a planar shape having a constant oblique angle with respect to the upper surface of the passivation layer (18) (see figure 4A, light-shielding film 21 (i.e. pattern structure) having a constant angled side surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Shibuta to incorporate the teachings of Ando to further include a different shaped pattern structure in order to find the best way of preventing light from reaching the optically black pixels (see MPEP 2144.04 (IV)(B)).
Regarding claim 19, Park as modified by Shibuta teaches a pattern structure (Park 275b | Shibuta 24). However, the combination fails to explicitly teach wherein the at least one lateral side wall of the pattern structure has a curved surface shape.
However, Ando teaches wherein the at least one lateral side wall of the pattern structure (21) has a curved surface shape (see figure 4B, light-shielding film 21 (i.e. pattern structure) having a curved side surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Shibuta to incorporate the teachings of Ando to further include a different shaped pattern structure in order to find the best way of preventing light from reaching the optically black pixels (see MPEP 2144.04 (IV)(B)).
Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USPGPub 20150221695 A1) in view of Shibuta (USPGPub 20200119099 A1) as applied to claims 1 and 13 above, and further in view of Maeda et al. (USPGPub 20040077121 A1).
 	Regarding claim 9, Park as modified by Shibuta teaches the image sensor of claim 1, wherein the pattern structure (Park 275b) comprises: a metal film pattern (Park 276b/277b) including a metal (Park, see figure 7A, see blocking pattern 275b; ¶52, The via barrier layer 301 may conformally cover side and bottom surfaces of the via core 302. The via barrier layer 301 may include titanium (Ti), titanium nitride (TiN), tantalum (Ta), tantalum nitride (TaN), titanium tungsten (TiW) and/or various other barrier metals. The via core 302 may include a metal, such as tungsten, aluminum, cobalt, nickel and/or copper, and/or a metal silicide; and ¶121, The blocking pattern 275b may include a blocking barrier layer 276b and a blocking core 277b on the capping insulating layer 260. The blocking barrier layer 276b may include the same material as the via barrier layer 301, and the blocking core 277b may include the same material as the via core 302). However, the combination fails to explicitly teach a spacer pattern disposed on at least one lateral side wall of the metal film pattern, the spacer pattern having a lateral side wall with a sloped profile.
	However, Maeda teaches a spacer pattern (203S) disposed on at least one lateral side wall of the metal film pattern (215) (see figure 38C, spacer 203S disposed on a side portion of a light shielding film 215; and ¶538, it is also possible to form a shielding film 215 by a method of sputtering a tungsten film into the inside wall of the concave portion of the spacer), the spacer pattern (203S) having a lateral side wall with a sloped profile (see also figures 51A-51F which shows different shapes for the spacer 203S).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Shibuta to incorporate the teachings of Maeda to further include a spacer on a side of the pattern structure in order to prevent unwanted connections between conductive portions of the device, as well as adding spacing between certain elements to allow for a more efficiently running device.
	Regarding claim 10, Park as modified by Shibuta and Maeda teaches the image sensor of claim 9, wherein a lower surface of the metal film pattern (Shibuta 24 | Maeda 215) is in direct contact with the upper surface of the passivation layer (Shibuta 23) (Shibuta, see figure 1, black layer 24 (i.e. pattern structure) located on top of protective layer 23 (i.e. passivation layer)) and the lower surface of the metal film pattern (Shibuta 24 | Maeda 215) is co-planar with a lower surface of the spacer pattern (Maeda 203S) (Maeda, see figure 38C, spacer 203S disposed on a side portion of a light shielding film 215).
	Regarding claim 11, Park as modified by Shibuta and Maeda teaches the image sensor of claim 9, wherein a first thickness of the metal film pattern (Shibuta 275b | Maeda 215) disposed on the passivation layer (Shibuta 23) in a vertical direction is the same as a second thickness of the spacer pattern (Maeda 203S) in the vertical direction (Maeda, see figure 38C, spacer 203S disposed on a side portion of a light shielding film 215).
	Regarding claim 14, Park as modified by Shibuta teaches a pattern structure having a first layer (Park 276b) and a second layer (Park 277b) (Park, see figure 7A). However, the combination fails to explicitly teach wherein the pattern structure further includes a spacer pattern disposed on at least one lateral side wall of each of the first and second layers, the spacer pattern having a lateral side wall with a sloped profile.
	However, Maeda teaches wherein the pattern structure (215) further includes a spacer pattern (203S) disposed on at least one lateral side wall of each of the first and second layers (see figure 38C, spacer 203S disposed on a side portion of a light shielding film 215; and ¶538, it is also possible to form a shielding film 215 by a method of sputtering a tungsten film into the inside wall of the concave portion of the spacer), the spacer pattern (203S) having a lateral side wall with a sloped profile (see also figures 51A-51F which shows different shapes for the spacer 203S).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Shibuta to incorporate the teachings of Maeda to further include a spacer on a side of the pattern structure in order to prevent unwanted connections between conductive portions of the device, as well as adding spacing between certain elements to allow for a more efficiently running device.
	Regarding claim 15, Park as modified by Shibuta and Maeda teaches the image sensor of claim 14, wherein: a lower surface of the first layer (Park 276b | Maeda 215) is co-planar with a lower surface of the spacer pattern (Maeda 203S) (see figure 38C, spacer 203S disposed on a side portion of a light shielding film 215); and a first thickness of the pattern structure (Maeda 215) in a vertical direction is the same as a second thickness of the spacer pattern (Maeda 203S) in the vertical direction (Maeda, see figure 38C, spacer 203S disposed on a side portion of a light shielding film 215).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USPGPub 20150221695 A1) in view of Shibuta (USPGPub 20200119099 A1) and Maeda et al. (USPGPub 20040077121 A1) as applied to claim 11 above, and further in view of Kamei (USPGPub 20220139978 A1).
Regarding claim 12, Park as modified by Shibuta and Maeda teaches a pattern structure (Park 275b | Shibuta 24 | Maeda 215) having a first thickness. However, the combination fails to explicitly teach wherein the first thickness is in a range of about 2000 Å to about 4000 Å.
However, Kamei teaches wherein the first thickness is in a range of about 2000 Å to about 4000 Å (see figure 29, light-shielding film 56 (not labelled) located to the left of microlens 52L; and ¶160, There is provided a light-shielding film 56 on the second protective layer 54 in the peripheral region 110B. Examples of a material for the light-shielding film 56 include tungsten (W), titanium (Ti), titanium nitride (TiN), or aluminum (Al). The light-shielding film 56 is configured, for example, as a stacked film of W/TiN/Ti or a single layer film of W. The thickness of the light-shielding film 56 is, for example, 50 nm or more and 400 nm or less (NOTE: 1Å = 0.1nm, so 1000Å = 100nm and 4000Å = 400nm)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Shibuta, and Maeda to incorporate the teachings of Kamei to make the pattern structure 1000-4000Å thick in order to create a small device, allowing and easy integration into other systems.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USPGPub 20150221695 A1) in view of Shibuta (USPGPub 20200119099 A1) as applied to claim 18 above, and further in view of Kamei (USPGPub 20220139978 A1).
Regarding claim 20, Park as modified by Shibuta teaches a pattern structure (Park 275b | Shibuta 24) having a thickness. However, the combination fails to explicitly teach wherein a thickness of the pattern structure in a vertical direction is in a range of about 2000 A to about 4000 A.
However, Kamei teaches wherein a thickness of the pattern structure (56) in a vertical direction is in a range of about 2000 Å to about 4000 Å (see figure 29, light-shielding film 56 (not labelled) located to the left of microlens 52L; and ¶160, There is provided a light-shielding film 56 on the second protective layer 54 in the peripheral region 110B. Examples of a material for the light-shielding film 56 include tungsten (W), titanium (Ti), titanium nitride (TiN), or aluminum (Al). The light-shielding film 56 is configured, for example, as a stacked film of W/TiN/Ti or a single layer film of W. The thickness of the light-shielding film 56 is, for example, 50 nm or more and 400 nm or less (NOTE: 1Å = 0.1nm, so 1000Å = 100nm and 4000Å = 400nm)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Shibuta to incorporate the teachings of Kamei to make the pattern structure 1000-4000Å thick in order to create a small device, allowing and easy integration into other systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878 



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878